    Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 1 of 13 PageID #:516




                                      IN THE
                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
UNITED STATES OF AMERICA                          )
                                                  ) No. 17 CR 822
           v.                                     ) Judge Edmund E. Chang
                                                  )
JOSE FLORES

                MOTION TO SUPPRESS EVIDENCE AND STATEMENTS

    I.      Introduction.

         This motion presents an offer of proof in support Mr. Flores’s contention that his

warrantless arrest on November 15, 2017, leading to the superseding indictment in this

matter, was not based on probable cause or a reasonable suspicion. It further presents

an offer of proof that his alleged statements made after his arrest, were made in

violation of his Miranda rights. The offer of proof presents a factual difference from the

Chicago Police Department’s version that attempts to justify Mr. Flores’s arrest, search,

and alleged waiver of Miranda rights.

         The offer of proof is based on interviews with defendant, Jose Flores, his fiancé,

Carla Galvan, and attorney Jonathon Brayman. It is expected that each of these

witnesses will testify at hearing on this motion, should the court determine there is a

sufficient factual dispute and issues of credibility to warrant a hearing.1




1This offer of proof is not intended offer all facts known to the witnesses, but is a summary of their
expected testimony.

                                                     1
   Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 2 of 13 PageID #:516




   II.      Offer of proof.

         Mr. Flores lives with his fiancé, Carla Galvan. They have been in a committed

relationship since 2004 and are raising two children together. He reports that he

developed an addiction to cocaine. He reports that on November 15, 2017, he and his

Ms. Galvan went to a restaurant in Chicago’s “China Town” neighborhood for lunch

and to do some shopping. After lunch, they walked through the shops. After

completing their shopping their intention was to prepare the back yard for the

upcoming Thanksgiving holiday.

         Mr. Flores reports that he announced to his friends on a social media platform

that he was in “Chinatown.” Mr. Flores then received a message from an individual in

response to his social media post. This individual asked Mr. Flores to do him a favor to

make a pick up an item for him that was a short distance from “Chinatown.” While the

individual did not tell him what the item was, Mr. Flores suspected it was drugs. Mr.

Flores reports that he agreed to do the favor in the hopes it was cocaine, and that he

might be given some cocaine to support his cocaine habit. Mr. Flores was not told he

had to make any sort of payment. Mr. Flores was told go to an address at 1923 S. Peoria

Ave., Chicago, Illinois.

         Mr. Flores told Ms. Galvan he had to do a favor for someone and they had to

make a stop nearby. Mr. Flores drove the short distance to 1900 block of S. Peoria and

parked on the street at about 2:30 in the afternoon. He parked facing north and on the

same side of the street as 1923 S. Peoria. He parked north of that address. He told Ms.

Galvan he’d be back shortly. She remained in the passenger seat. Mr. Flores walked on

                                             2
   Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 3 of 13 PageID #:516




the sidewalk in the direction away from the rear of his vehicle. He walked on the

sidewalk looking for the address. He had not been to that address before.

      Two individuals the came out of the front door of 1923 S. Peoria, a multi-unit

apartment building. Mr. Flores did not recognize either one. After making eye contact,

it was apparent they were the people he was told to meet. Mr. Flores saw that both

individuals were carrying some object that was fully covered by cloth. Mr. Flores

motioned them to his minivan. He could not tell discern what they were carrying as

they walked towards his minivan. Mr. Flores could not see any part of the objects

protruding from the covering. The two individuals walked north in a straight line at an

angle across the sidewalk and toward the rear of his minivan. Mr. Flores open rear

door of the minivan. Each then placed the covered objects in the back of his minivan

and removed the covering. At that point, Mr. Flores saw that the items were in fact

rifles. Mr. Flores quickly covered them with other items and shut the rear hatch.

      After shutting the hatch, Mr. Flores told the two individuals, he was hoping for

drugs so he could get some for himself. One person (now known to be co-defendant

Acosta) told the other individual to go back and get some cocaine for Mr. Flores. That

person ran ahead (in the same path as he took to walk to the minivan), back to the

apartment building door the two had come out of. Mr. Flores and Acosta followed to

the same doorway at 1923 S. Peoria. At the doorway to that building Mr. Flores was

handed a small bag of cocaine. Acosta entered the building, Mr. Flores walked straight

back to his van and then drove off.



                                           3
   Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 4 of 13 PageID #:516




       Mr. Flores reports that he was never asked to provide any money to the

individuals for the item(s) he was told to pick up that day. He was never given any

money to be used for such purpose. He and Acosta never walked into any gangway for

any purpose.

       Ms. Galvan reports that she was in the passenger seat facing in the opposite

direction, and did not see what was placed in the back of the van. She reports that after

leaving the area, members of the Chicago Police Department (CPD) directed Mr. Flores

to pull over his van on the 3600 block of S. Ashland Ave., Chicago. Mr. Flores

complied. According to Mr. Flores, at the time he was pulled over, Mr. Flores was not

aware that he had violated any traffic laws. CPD officers directed Mr. Flores to get out

of his vehicle. He did not feel that he was free to leave. He was placed in handcuffs.

As a result of his arrest, search, and seizure, the CPD found a handgun on his person

and the two rifles in the back of his van. These three firearms are the firearms that are

the subject of the indictment in this case.

       Ms. Galvan reports that Mr. Flores asked her to contact his attorney. Mr. Flores

reports that he made this request of Ms. Galvan in the presence of the arresting officers.

She reports that she asked one of the police officers the address of the police station

where the attorney should go to. The officer handed Ms. Galvan the left over Chinese

food from their lunch. Ms. Galvan reports that after she left the area, she contacted an

attorney for Mr. Flores and provided the information as to his arrest.

       Attorney John Brayman reports that he was contacted regarding the arrest of Mr.

Flores. Attorney Brayman reports that he went to the police station in order to speak

                                              4
   Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 5 of 13 PageID #:516




and advice Mr. Flores. Mr. Brayman reports that once he arrived, he notified the police

that he wanted to meet with his client Mr. Flores who was in custody. Mr. Brayman

reports that he waited approximately an hour and half before being permitted to speak

to Mr. Flores. Mr. Flores’s interrogation was completed by the time Mr. Brayman was

permitted to speak to Mr. Flores. Mr. Brayman reports that he informed the police that

he did not want Mr. Flores to be further questioned.

          Earlier, after he was taken to the police station, Mr. Flores was placed in an

interrogation room. Mr. Flores reports that he was questioned by a number of different

law enforcement personnel. He reports that from the beginning of the questioning, he

told the police officers that he wanted his attorney to be present and asked the officers

for his attorney multiple times throughout the duration of his interrogation. Mr. Flores

reports that despite his requests for his attorney, the police continued to question him.

He reports that he did not waive his Miranda rights. There is no written record of any

Miranda waivers. He reports that he was never informed that his lawyer had arrived at

the police station. Towards the end his questioning, he recalls hearing an officer (who

he is unable identify) saying words to the effect of “we can’t keep the lawyer waiting

anymore.” It was shortly after the authorities stopped questioning Mr. Flores, that Mr.

Flores was finally allowed to meet with attorney Jonathon Brayman.

   III.      The Chicago Police Department (CPD) version of the stop, seizure, and
             search of Mr. Flores and his vehicle.

          Based on a review of the CPD police reports provided in this case it is expected

   that the police had developed evidence that Ambrose street gang members were


                                                5
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 6 of 13 PageID #:516




holding meetings in an apartment at 1923 S. Peoria, Chicago, Illinois. The CPD were

conducting a surveillance of the 1900 block of S. Peoria due to complaints of

increased gang activity on that block and that drugs and guns may be being stored

in an apartment within 1923 S. Peoria.

   The CPD Gang Investigation Supplementary report indicates officers observed

an individual (later identified as Jose Flores) at about 2:30 pm on November 15, 2017

park a vehicle and then wait on the sidewalk in front of 1923 S. Peoria St. CPD

officer Gallos then reports seeing codefendant Acosta and another individual come

out of 1923 S. Peoria. Officer Gallos reportedly “clearly” sees a rifle barrel

protruding from under the black garment that Acosta was holding. Gallos then

alleges then observes Mr. Flores open the rear of his van and Acosta place the rifles

in the rear of the vehicle. After closing the hatchback rear door, Officer Gallos then

alleges that he sees Mr. Flores motion to Acosta to follow him into a gangway north

of 1919 S. Peoria (apparently the gangway closest to where Mr. Flores had parked

his minivan). Officer Gallos alleges he sees Mr. Flores leave the rear of his vehicle

and walk into that gangway followed by Mr. Acosta. An officer Brandon then

alleges to observe Flores and Acosta engage in conversation and sees Flores hand a

lagre bundle of money to Acosta in the rear of that gangway north of 1919 S. Peoria.

The report then indicate that officers saw Mr. Flores and Mr. Acosta walk out of the

gangway. The officers state that Mr. Flores walks out of the gangway and to the

driver’s seat of the minivan. He then drives away.



                                          6
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 7 of 13 PageID #:516




   The CPD justification for the warrantless seizure of Mr. Flores and his vehicle is

based on the credibility of police version that they were able to see a rifle barrel

protruding from the bottom of the covered object that Mr. Acosta was carrying.

While the police reports paint a straightforward picture of probable cause or

reasonable suspicion, the building surveillance video from 1923 S. Peoria, does not

corroborate the police version of events as to the movement of the individuals.

    A key assertion by the police is that after Acosta put the rifles in the minivan,

they observe Mr. Flores and Mr. Acosta walk across a sidewalk and into a gangway

where Mr. Flores hands Mr. Acosta a large bundle of cash. The video surveillance

evidence, does not support that police assertion as to this observation. The video

evidence is corroborates Mr. Flores’s assertions that right after the items were placed

in his minivan, the other individual ran ahead and he and Acosta walked directly

behind back to the doorway at 1923 S. Peoria. It shows Acosta walking back to the

doorway and into the building. It shows Mr. Flores then walking back in the

direction of his vehicle. If the CPD actually saw what they claim, they would have

seen and thus reported that movement. Along with other inconsistencies with the

surveillance video, if is respectfully submitted, the credibility of the police’s facts

justifying the stop of Mr. Flores’s vehicle is not reliable.

   It is respectfully suggested that CPD were doing a surveillance of that block or

apartment building on November 15, 2017. However, what actually occurred were

two Hispanic individuals carried some covered items and place them into van.



                                           7
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 8 of 13 PageID #:516




That is insufficient to justify the warrantless stop, arrest, and search of a citizen and

his vehicle.

IV.      Argument.

             A. The firearms seized after Mr. Flores was stopped should be
                suppressed.

         “A warrantless arrest of an individual in a public place for a felony, or a

      misdemeanor commitment in the officers, presence is consistent with the Fourth

      Amendment if the arrest is supported by probable cause.” Maryland v. Pringle,

      540 U.S. 366, 370 (2003). Mr. Flores was stopped, arrested, and searched without

      a warrant being issued. No search or seizure should occur until a warrant has

      been issued based on probable cause. Illinois v. Gates, 462 U.S. 213, 238 (1983).

      However, “an officer may, consistent with the Fourth Amendment, conduct a

      brief investigatory stop when the officer has a reasonable, articulable suspicion

      that criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). See

      also, Terry v. Ohio, 392 U.S. 1 (1967).

             It is undisputed that the police were conducting a surveillance of the 1900

      block of S. Peoria Ave. It is undisputed that the police may have evidence that

      one of the apartments in 1923 S. Peoria was storing guns and drugs. It is

      disputed that the police saw a gun barrel protruding from the bottom of a

      covered item being carried out of 1923 S. Peoria. If the police version is not

      credible, then all that the police saw were two Hispanic Americans coming out of

      a multiunit apartment building carrying something to the back of minivan. As


                                                8
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 9 of 13 PageID #:516




   far as the police could tell, they could have come out of any one of the

   apartments in the building. Merely carrying covered items to a car, does not

   articulate facts to justify reasonable suspicion that a crime is underway.

      The fact that the 1900 block of S. Peoria was a “high crime” area is an

   insufficient bases for establishing reasonable suspicion. Illinois v. Wardlow, 528

   U.S. at 124. See, United States v. Brown, 188 F. 3d 860, 865 (7th Cir. 1999)(holding

   presence in a neighborhood frequented by drug activity alone in not a basis to

   conclude criminal conduct); see also, Brown v. Texas, 443 U.S. 47, 52 (1979)

   (rejecting reliance on high-crime area rational because a defendant’s activity may

   be no different from other pedestrian’s activity in the area).

      When Mr. Flores was stopped, arrested, and searched, it is the defense

   position that the CPD lacked a warrant, probable cause, or reasonable suspicion.

   Therefore the firearm recovered from his person and the two firearms recovered

   from the rear of his minivan were obtained in violation of the Fourth

   Amendment of the U.S. Constitution and therefore should be suppressed.

          B. The statements made by Mr. Flores after his arrest should be
             suppressed.


      After Mr. Flores was placed under arrest he was taken to the Chicago Police

   Department’s 9th district station. If the court determines that his stop was not

   based on probable cause or a reasonable and articulable suspicion of criminal

   conduct, then any statements allegedly made by him after that point should be



                                          9
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 10 of 13 PageID #:516




    suppressed pursuant to the exclusionary rule as derivative evidence. Wong Sun

    v. United States, 371 U.S. 471, 484 (1963).

       Suppression is not warranted if “the connection between the illegal police

    conduct and the discovery and seizure of evidence is so attenuated as to

    dissipate the taint…” Segura v. United States, 468 U.S. 796, 805 (1984). In this case,

    there is no attenuation of the unlawful stop. After his arrest, at the scene Mr.

    Flores did not waive his Miranda rights. This is supported by his requesting that

    Ms. Galvan to contact his attorney. Mr. Flores continued to ask for his counsel

    when he was placed in an interrogation room at the 9th district police station. At

    no point did he waive his Miranda rights or his 6th Amendment right to counsel.

    Therefore, any subsequent alleged statements the authorities are attributing to

    him, are not attenuated from his unlawful arrest, and should be suppressed.

           Independent of the above, Mr. Flores’s statements should be suppressed

    based in violation of his Fifth Amendment right not to be compelled to be a

    witness against himself. In Miranda v. Arizona, 384 U.S. 436, 444 (1966), the

    Supreme Court held “the prosecution may not use statement, whether

    exculpatory or inculpatory, stemming from the custodial interrogation of the

    defendant unless it demonstrates the use of procedural safeguards effective to

    secure the privilege against self-incrimination.” Prior to the commencement of

    any interrogation law enforcement officers must warn a defendant that “he has a

    right to remain silent, that any statement can be used against him, and that he

    has the right to the presence of an attorney, either retained or appointed…” Id. at

                                           10
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 11 of 13 PageID #:516




    444. The rule of Miranda is prophylactic in nature, a statement made in violation

    must be suppressed even if was made voluntarily. Id. If a defendant “indicates

    in any manner and at any stage of the process that he wishes to consult with an

    attorney before speaking, there can be no further questioning.” Id. at 444-445.

           The prosecution bears the burden of proving by a preponderance of the

    evidence that the defendant waived his Miranda rights and that the waiver was

    voluntary. See, Colorado v. Connelly, 479 U.S. 157, 168 (1986). While the CPD

    alleges Mr. Flores waived his right to counsel included in the Miranda rights

    immediately after he was arrested and again at the 9th district, it is belied by the

    evidence of Ms. Galvan and attorney Brayman.

           Mr. Flores did not waive his right to counsel after he was stopped and

    arrested by the Chicago Police officers. This is corroborated by Ms. Galvan who

    states he asked her to contact his attorney. This is corroborated by attorney

    Jonathon Brayman who confirms he was contacted. When Mr. Flores was placed

    in an interrogation room he requested his counsel, but the interrogators, in

    violation of Miranda, did not stop the questioning. He requested his counsel

    multiple times during the questioning, but the violations continued. His counsel

    was at the 9th district, for the sole purpose of effectuating Mr. Flores’s Miranda

    rights. Attorney Brayman was denied access to Mr. Flores for approximately an

    hour and a half. During that time the police interrogation of Mr. Flores

    continued. Attorney Brayman was only permitted access to Mr. Flores after the



                                          11
Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 12 of 13 PageID #:516




    interrogation was completed. The CPD claim that Mr. Flores waived his right to

    counsel is simply incredible in this context.

           For the above stated reasons, it is respectfully suggested that any

    statements made by Mr. Flores after his arrest also be suppressed and this

    motion be granted.



                                              Respectfully Submitted,

                                              FEDERAL DEFENDER PROGRAM
                                              John F. Murphy,
                                              Executive Director

                                              By:    s/ Piyush Chandra
                                                     Piyush Chandra
                                                     Attorney for Jose Flores




                                         12
  Case: 1:17-cr-00822 Document #: 110 Filed: 10/01/19 Page 13 of 13 PageID #:516




                              CERTIFICATE OF SERVICE

The undersigned, Piyush Chandra, an attorney with the Federal Defender Program
hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and
the General Order on Electronic Case Filing (ECF), the following document(s):

             MOTION TO SUPPRESS EVIDENCE AND STATEMENTS

was served pursuant to the district courts ECF system as to ECF filings, if any, and were
sent by first-class mail/hand delivery on October 1, 2019, to counsel/parties that are non-
ECF filers.


                                              By: s/ Piyush Chandra
                                                 Piyush Chandra
                                                 FEDERAL DEFENDER PROGRAM
                                                 55 E. Monroe St., Suite 2800
                                                 Chicago, Illinois 60603
                                                 (312) 621-8300




                                            13
